SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 24, 2008 KBW, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33138 13-4055775 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 787 Seventh Avenue, New York, New York 10019 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 887-7777 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 24, 2008, KBW, Inc., a Delaware corporation (the “Company”), issued a press release announcing its financial results for thequarter and six months ended June 30, 2008, a copy of which is attached hereto as Exhibit The information in Exhibit 99.1 is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Act. The information furnished in this report, including Exhibit 99.1, shall not be deemed to constitute an admission that such information or exhibit is required to be furnished pursuant to Regulation FD or that such information or exhibit contains material information that is not otherwise publicly available. In addition, the Company does not assume any obligation to update such information or exhibit in the future. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The following exhibit is furnished as part of this Current Report on Form 8-K: 99.1 Press Release issued by KBW, Inc. dated July 24, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KBKBW, Inc. By: /s/Mitchell B. Kleinman Name:Mitchell B. Kleinman Title:General Counsel Date:July 24, 2008
